Kenyatta M. Smith v. State of Maryland, No. 26, September Term, 2021. Opinion by Getty,
C.J.

PETITION FOR WRIT OF ERROR CORAM NOBIS — QUALIFICATIONS FOR
RELIEF — DISCRETION OF THE CORAM NOBIS COURT
The Court of Appeals held that a circuit court did not abuse its discretion in denying a
petition for writ of error coram nobis where the petitioner satisfied the qualifications set
forth in Skok v. State, 361 Md. 52 (2000), but did not establish that the matter presented
circumstances compelling the extraordinary remedy of a writ of error coram nobis to
achieve justice.
Circuit Court for Baltimore County
Case No. 03-K-02-002951
Argued: January 11, 2022
                                                                                          IN THE COURT OF APPEALS

                                                                                                 OF MARYLAND

                                                                                                        No. 26

                                                                                               September Term, 2021


                                                                                              KENYATTA M. SMITH

                                                                                                          v.

                                                                                             STATE OF MARYLAND


                                                                                         *Getty, C.J.
                                                                                         *McDonald,
                                                                                         Watts,
                                                                                         Hotten,
                                                                                         Booth,
                                                                                         Biran,
                                                                                         Gould,

                                                                                                         JJ.


                                                                                               Opinion by Getty, C.J.


                                                                                         Filed: August 15, 2022

                                                                                   *Getty, C.J., and McDonald, J., now Senior
                                                                                   Judges, participated in the hearing and
 Pursuant to Maryland Uniform Electronic Legal
                                                                                   conference of this case while active members of
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.   this Court; after being recalled pursuant to
                      2022-08-15 13:15-04:00                                       Maryland Constitution, Article IV, Section 3A,
                                                                                   they also participated in the decision and
                                                                                   adoption of this opinion.

Suzanne C. Johnson, Clerk
       The case before us involves a petition for the extraordinary remedy of a writ of error

coram nobis, which overturns a person’s prior criminal convictions. Petitioner Kenyatta

M. Smith (“Ms. Smith”) has twenty-year old convictions for forgery and fraud/identity

theft. Due to these felony convictions, Ms. Smith is not eligible to receive the license

required to work as a mortgage loan originator under Maryland law. As such, Ms. Smith

petitioned the Circuit Court of Baltimore County for a writ of error coram nobis, which the

circuit court ultimately denied. The circumstances of that denial led to the present appeal.

Accordingly, this Court is asked to resolve whether the circuit court abused its discretion

in denying Ms. Smith’s petition for writ of error coram nobis. For the reasons explained

in detail below, considering the legislative purpose of the Maryland mortgage loan

originator licensing statute and the fact that granting Ms. Smith’s petition for writ of error

coram nobis would effectively circumvent a federal mandate on mortgage loan originator

licensing requirements, we answer that question in the negative and affirm the judgment of

the Court of Special Appeals.

                                     BACKGROUND

A.     The Underlying Convictions

       On June 3, 2002, the District Court for Baltimore County convicted Ms. Smith of

one count of forgery and two counts of fraud/identity theft. Ms. Smith subsequently

appealed her convictions to the Circuit Court for Baltimore County, where she then entered

a guilty plea to all counts.

       The underlying circumstances that led to these convictions involved Ms. Smith

using, without authorization, her former employer’s personal identifying information,
including the employer’s name, tax identification number, and social security number, to

obtain a commercial loan for $40,000.00. Ms. Smith then used checks bearing her former

employer’s forged signature to deposit the fraudulently obtained loan into her personal

bank account. Ms. Smith purchased a Lexus automobile from a Lexus dealership in

Reisterstown, Maryland with the fraudulently obtained money.

       The circuit court sentenced Ms. Smith to three years of incarceration, all suspended.

The circuit court did not require Ms. Smith to pay restitution because after her convictions

of forgery and fraud/identity theft, Ms. Smith sold the automobile, used the proceeds of the

sale to pay back the loan, converted the loan to her name and then continued making

payments on the outstanding balance.

B.     Petition for Writ of Error Coram Nobis

       On May 21, 2015, over a decade after her convictions, counsel for Ms. Smith filed

a petition for writ of error coram nobis (“Petition”) with the Circuit Court for Baltimore

County, requesting that the circuit court vacate the forgery and fraud/identity theft

convictions. The Petition argued that Ms. Smith’s entry of a guilty plea should be

invalidated because neither the circuit court nor Ms. Smith’s counsel advised her of the

following:

       (1) the offenses to which she was pleading guilty; (2) the elements of the
       crime to which she was pleading guilty; (3) the presumption of innocence;
       (4) her forfeit of preliminary motions to contest the charging document,
       arrest, any confession or statement, results of searches and seizures, pretrial
       or in-court identifications, or other technical defenses; (5) or of the
       immigration or other collateral consequences of entering a plea of guilt.

Accordingly, counsel for Ms. Smith argued that the “plea was involuntary[.]”


                                             2
         Additionally, the Petition asserted that Ms. Smith faces significant collateral

consequences as a result of these convictions. Specifically, Ms. Smith is disqualified from

obtaining a mortgage loan originator’s license pursuant to Maryland Code (1980, 2020

Repl. Vol., 2021 Supp.) Financial Institutions Article (“FI”) § 11-605,1 and Ms. Smith lost

“the opportunity for employment in her field on at least five separate occasions[.]” Counsel

for Ms. Smith attached two exhibits to the Petition—the transcript from Ms. Smith’s

hearing before the circuit court on September 20, 2002, and a letter from the Department

of Labor, Licensing, and Regulation (“DLLR”) denying Ms. Smith’s application for a

mortgage loan originator’s license dated January 26, 2007. The hearing transcript from the

guilty plea hearing reflects that neither the circuit court nor Ms. Smith’s counsel advised

her of the nature and elements of the offenses to which she pleaded guilty. The letter from

DLLR specifically cited Ms. Smith’s felony conviction for “forgery[—]private




1
    In pertinent part, FI § 11-605 provides:

         (a) The Commissioner may not issue a mortgage loan originator license unless the
         Commissioner makes, at a minimum, the following findings:

                                        *      *      *

                (2) The applicant has not been convicted of, or pled guilty or nolo contendere
                to, a felony in a domestic, foreign, or military court:

                       (i) During the 7-year period immediately preceding the date of the
                       application for licensing; or

                       (ii) At any time preceding the date of application, if the felony
                       involved an act of fraud, dishonesty, a breach of trust, or money
                       laundering;
                                               3
documents” as “negatively relat[ing] to [her] fitness and qualification to act as a mortgage

originator.”

C.     The Circuit Court’s Initial Denial of the Petition for Writ of Error Coram Nobis

       The Circuit Court for Baltimore County issued a memorandum opinion and order

on August 18, 2015 denying Ms. Smith’s Petition without a hearing. In its analysis, the

circuit court relied on State v. Hicks, which articulated that the following five conditions

must be satisfied for coram nobis relief to be granted:

       (1) [T]he grounds for challenging the criminal conviction must be of a
       constitutional, jurisdictional or fundamental character.

       (2) [A] presumption of regularity attaches to the criminal case, and the
       burden of proof is on the coram nobis petitioner.

       (3) [T]he coram nobis petitioner must be suffering or facing significant
       collateral consequences from the conviction.

       (4) Basic principles of waiver are applicable to issues raised in coram nobis
       proceedings.

       (5) [O]ne is not entitled to challenge a criminal conviction by a coram nobis
       proceeding if another statutory or common law remedy is then available.

139 Md. App. 1, 10 (2001) (citing Skok v. State, 361 Md. 52, 78–80 (2000)).

       The circuit court acknowledged that Ms. Smith was “not advised of the nature and

elements of the crimes to which she was pleading guilty[,]” and that Ms. Smith had

exhausted all other potential legal remedies. However, the circuit court disagreed that Ms.

Smith had suffered “significant collateral consequences” as a result of these convictions.

The circuit court stated that Ms. Smith “is simply unable to work in the industry of her

choosing. The financial industry has vested and obvious reasons for refusing to hire


                                             4
individuals with convictions for fraud and forgery. It is, therefore, not unjust that she

cannot work in that industry because of the convictions.” The circuit court also determined

that Ms. Smith waived her right to coram nobis relief “because she did not appeal her

conviction when it occurred in 2002.”

D.     Appeal to the Court of Special Appeals & the Circuit Court’s Remand Hearing

       Ms. Smith timely appealed the circuit court’s denial of her Petition to the Court of

Special Appeals. On August 1, 2016, the intermediate appellate court vacated the judgment

of the circuit court in an unreported opinion and remanded the case for the circuit court to

hold a hearing on the Petition. See Smith v. State, No. 1605, slip op. at 1 (Md. Ct. Spec.

App. Aug. 1, 2016). The Court of Special Appeals concluded that “the circuit court was

wrong to deny [Ms. Smith’s Petition] without a hearing,” and therefore vacated the

judgment and remanded the matter to the circuit court. Id. Judge Daniel A. Friedman

authored a concurring opinion, maintaining “that the test for ‘significant collateral

consequences’ is not supposed to be quite so high a bar as the trial court originally set it[.]”

Smith v. State, No. 1605, slip op. at 2 (Md. Ct. Spec. App. Aug. 1, 2016) (Friedman, J.,

concurring). The concurring opinion set forth that “economic harm, even without more,

can satisfy the ‘significant collateral consequences’ element of the test for issuance of the

writ of coram nobis.” Id. at 3.

       The remand hearing took place in the circuit court on February 17, 2017. At the

beginning of the hearing, counsel for Ms. Smith stated, “[a]nd in speaking with the State,

we’re both of the opinion we’re sort of back only on the collateral consequences prong if

you will[.]” The State agreed and responded that it would not be introducing any evidence

                                               5
at the hearing. Ms. Smith’s counsel reiterated that Ms. Smith’s convictions prevent her

from working in the mortgage loan origination industry, and proffered that her convictions

have: (1) prevented her from obtaining jobs from at least four private sector firms; (2)

prevented her from obtaining work with a salary comparable to what she would be earning

as a mortgage loan originator; (3) led numerous recruiters to conclude that a background

check would preclude her from particular job opportunities; and (4) resulted in potential

educational funding being cut off. Additionally, Ms. Smith’s counsel highlighted that these

hardships are exacerbated by the fact that Ms. Smith is a single mother with a liver

condition, which limits her mobility.

       On September 18, 2017, the circuit court issued a memorandum opinion, denying

Ms. Smith’s Petition on the grounds that Ms. Smith had not established significant

collateral consequences. The circuit court explained that prohibiting an individual with

underlying forgery and fraud/identity theft convictions from obtaining employment in a

profession that strongly values honesty and integrity, such as the mortgage loan origination

field, is not an uncommon occurrence. Accordingly, the circuit court found that Ms.

Smith’s employment difficulties were “incommensurate with the extraordinary and

compelling circumstances that warrant” granting a petition for writ of error coram nobis.

E.     Second Appeal to the Court of Special Appeals

       Ms. Smith again noted a timely appeal to the Court of Special Appeals, which

reversed the decision of the circuit court in an unreported opinion. See Smith v. State, No.

1721, slip op. at 1 (Md. Ct. Spec. App. May 20, 2019). The intermediate appellate court

concluded that “the circuit court failed to properly evaluate the significant collateral

                                             6
consequences element of coram nobis[.]” Id. Additionally, the Court of Special Appeals

held, as a matter of law, that Ms. Smith’s inability to become a licensed mortgage loan

originator “demonstrated that she is suffering a significant collateral consequence.” Id.

Therefore, the intermediate appellate court remanded the matter to the circuit court to

determine if Ms. Smith’s Petition “presents ‘circumstances compelling relief to achieve

justice.’” Id. The intermediate appellate court instructed the circuit court to consider on

remand whether its “error concerning the significant collateral consequences element of

the coram nobis test may have influenced its determination as to whether there were

‘compelling circumstances’ necessary to ‘achieve justice[.]’” Id. at 5.

       Judge Friedman authored another concurring opinion “because . . . the per curiam

majority [did] not go far enough to dispel the circuit court’s erroneous conclusion that

economic consequences are not significant collateral consequences on their own.” Smith

v. State, No. 1721, slip op. at 1 (Md. Ct. Spec. App. May 20, 2019) (Friedman, J.,

concurring). The concurring opinion emphasized that “economic consequences are alone

sufficient to establish significant collateral consequences for coram nobis.” Id. at 7.

F.     Further Proceedings in the Circuit Court

       The Court of Special Appeals issued the mandate for its decision on June 20, 2019,

which the circuit court received on September 12, 2019. In response to the mandate, the

State filed “State’s Answer to Petition for Post Conviction Relief” in the circuit court on

October 2, 2019. The State argued that the present circumstances “do not necessitate

coram nobis relief in order to achieve justice.” Specifically, the State relied on the clear



                                              7
“nature of the offenses[,]” “the statement of the facts, common understanding of the

offenses, and the age of [Ms. Smith,]” to demonstrate the lack of such circumstances.

       Without receiving a response from Ms. Smith,2 the circuit court issued a

memorandum opinion on January 28, 2020, again denying Ms. Smith’s Petition. The

circuit court concluded that Ms. Smith satisfied all “of the substantive elements that would

afford someone the opportunity to be granted [coram nobis relief].”                 Beyond the

substantive elements, the circuit court explained that Ms. Smith also needed to “convince

the [circuit court] that there are compelling circumstances necessary to achieve justice.”

(Footnote omitted). The circuit court was “not persuaded . . . that there are compelling

circumstances necessary to achieve justice.”

       Further, the circuit court reasoned that “Maryland does not allow those who were

convicted of or pled guilty to a felony involving an act of fraud, dishonesty, breach of trust,

or   money     laundering      to   obtain   a       mortgage   [loan]   originator’s   license.”

(citing FI § 11-605(a)(2)(ii)). Summarizing the legislative history of FI § 11-605, the

circuit court concluded that the legislative purpose for the statute outweighed the purpose

of coram nobis relief and any argument in favor of granting Ms. Smith’s Petition. The

circuit court set forth that

       [a] review of the legislative history clearly indicates that the Maryland
       General Assembly in enacting this legislation intended to combat the
       problems arising from the dishonesty amongst individuals employed in the
       mortgage origination field and by necessity given access to the private

2
  Ms. Smith noted in her opening brief to this Court that the certificate of service on the
State’s Answer to Petition for Post Conviction Relief listed Ms. Smith’s home address
instead of the address of Ms. Smith’s counsel that represented her in the prior coram nobis
proceedings.
                                                 8
       financial information of individual members of the general public be of good
       moral character, free from issues of dishonesty and lack of trustworthiness.

       Accordingly, the circuit court denied Ms. Smith’s Petition.3

G.     Third Appeal to the Court of Special Appeals

       Ms. Smith noted a third timely appeal to the Court of Special Appeals, challenging

the circuit court’s denial of her Petition. The intermediate appellate court issued an

unreported opinion on April 20, 2021, affirming the circuit court’s denial of Ms. Smith’s

Petition. See Smith v. State, No. 2534, slip op. at 1 (Md. Ct. Spec. App. Apr. 20, 2021).

The Court of Special Appeals stated that it reviews “the circuit court’s ultimate decision to

deny Ms. Smith relief under the abuse of discretion standard, with legal determinations

reviewed without deference and factual findings left undisturbed unless clearly erroneous.”

Id. at 4 (citing State v. Rich, 454 Md. 448, 470–71 (2017)). The intermediate appellate

court concluded that “[a]lthough we might have granted Ms. Smith the relief she sought,

we certainly cannot say that the circuit court’s decision to deny the writ was so far removed

from any center mark as to constitute an abuse of discretion.” Id. at 4–5.

       Judge Friedman authored a third concurring opinion, stating “I do not think the

circuit court abused its discretion in denying the petition for a writ of error coram nobis. I

write separately because I cannot imagine a more deserving petitioner than Kenyatta



3
  On January 30, 2020, two days following the issuance of the circuit court’s memorandum
opinion and order, an attorney in the Office of the Public Defender’s Post-Conviction
Defenders Division filed a notice of appearance in the circuit court. The same attorney
filed a Motion to Reconsider Denial of Petition for Writ of Error Coram Nobis on February
12, 2020. Ms. Smith noted her third timely appeal to the Court of Special Appeals on
February 25, 2020. To date, the circuit court has not ruled on this motion.
                                              9
Smith.” Smith v. State, No. 2534, slip op. at 1 (Md. Ct. Spec. App. Apr. 20, 2021)

(Friedman, J., concurring).     Judge Friedman further articulated that “[t]he collateral

consequence is . . . always a respect-worthy legislative policy judgment” and the

legislative purpose of FI § 11-605 “ought not be the sole reason to deny relief.” Id. at 3.

H.     Petition for Writ of Certiorari

       Ms. Smith petitioned this Court for a writ of certiorari, which we granted on August

25, 2021. Smith v. State, 475 Md. 700 (2021). Ms. Smith posed the following questions:

       1. When a petitioner satisfies the substantive requirements for receiving
       coram nobis relief—i.e., they have exhausted all other available remedies,
       have proven that the convictions they are challenging suffer from
       constitutional or other fundamental error, and have established that the
       challenged convictions create a significant collateral consequence—to what
       extent does the petitioner still need to show that there are “compelling
       circumstances” warranting relief?

       2. Where Petitioner met the established prerequisites for obtaining coram
       nobis relief, did the circuit court err in ruling that, under dicta in Coleman v.
       State, 219 Md. App. 339 (2014), there are not “compelling circumstances”
       to vacate Petitioner’s convictions because, inter alia, the legislative purpose
       behind the creation of Petitioner’s significant collateral consequence (i.e., her
       inability to obtain a license as a mortgage originator) takes precedence?

       We consolidate and restate the questions as to whether the circuit court abused its

discretion in denying Ms. Smith’s Petition. For the reasons discussed in detail below, we

answer that question in the negative. We hold that the circuit court did not abuse its

discretion in denying Ms. Smith’s Petition, and therefore affirm the judgment of the Court

of Special Appeals.




                                              10
                               STANDARD OF REVIEW

       This Court reviews a circuit court’s decision to grant or deny a petition for writ of

error coram nobis for abuse of discretion. See Rich, 454 Md. at 470–71. “However, in

determining whether the ultimate disposition of the coram nobis court constitutes an abuse

of discretion, [this Court] should not disturb the coram nobis court’s factual findings unless

they are clearly erroneous[.]” Id. at 471. An abuse of discretion “occurs where no

reasonable person would take the view adopted by the circuit court.” Mainor v. State, 475

Md. 487, 499 (2021) (quoting Montague v. State, 471 Md. 657, 674 (2020)) (internal

quotation marks omitted).

                                       DISCUSSION

A.     Writ of Error Coram Nobis

       A writ of error coram nobis is an extraordinary remedy, rooted in English common

law, which is available to correct errors of fact that affect the validity or regularity of a

judgment and to correct constitutional or fundamental legal errors. See United States v.

Morgan, 346 U.S. 502, 507–12 (1954). In 2000, this Court adopted the United States

Supreme Court precedent decided in Morgan, which is “[t]he leading American case

concerning the nature and scope of a coram nobis proceeding[,]” Skok, 361 Md. at 71, that

clearly established that a writ of error coram nobis should be utilized “only under

circumstances compelling such action to achieve justice.” Id. at 72 (quoting Morgan, 346

U.S. at 511) (internal quotation marks omitted).          We consistently emphasize the

extraordinary nature of this remedy in analyzing matters involving a writ of error coram



                                             11
nobis. See Rich, 454 Md. at 461, 470–71; State v. Smith, 443 Md. 572, 597 (2015) (quoting

Skok, 361 Md. at 72).

       In Skok, this Court set forth five “qualifications” that a petitioner challenging a

criminal conviction must establish in a petition for writ of error coram nobis, namely—(1)

“the grounds for challenging the criminal conviction must be of a constitutional,

jurisdictional, or fundamental character[;]” (2) “the burden of proof is on

the . . . petitioner[;]” (3) the petitioner “must be suffering or facing significant collateral

consequences from the conviction[;]” (4) “[b]asic principles of waiver are applicable to

issues raised in [coram nobis] proceedings[;]” and (5) “one is not entitled to challenge a

criminal conviction by a [coram nobis] proceeding if another statutory or common law

remedy is then available.” 361 Md. at 78–80.

       Five years after our decision in Skok, the Court adopted procedural rules governing

coram nobis proceedings, which took effect on January 1, 2006. See Md. Rule 15-1201,

et seq. Maryland Rule 15-1202(a) establishes that “[a]n action for a writ of error coram

nobis is commenced by the filing of a petition in the court where the conviction took place.”

Subsection (b) sets forth the pleading requirements for the petition for writ of error coram

nobis, which encompasses the five qualifications this Court articulated in Skok. Maryland

Rule 15-1202(b) states, in pertinent part, that the petition shall include:

              (D) the facts that would have resulted in the entry of a different
              judgment and the allegations of error upon which the petition is based;

              (E) a statement that the allegations of error have not been waived;

              (F) the significant collateral consequences that resulted from the
              challenged conviction; [and]

                                              12
                 (G) the unavailability of appeal, post conviction relief, or other
                 remedies[.]

Md. Rule 15-202(b)(1)(D)–(G).

       Maryland Rule 15-1206(a) sets forth that it is within the coram nobis court’s

discretion to hold a hearing on the petition for writ of error coram nobis. The coram nobis

court is permitted to deny the petition without holding a hearing but, notably, may only

grant the petition if a hearing is held. Md. Rule 15-1206(a). Additionally, at the hearing,

it is within the coram nobis court’s discretion to “permit evidence to be presented by

affidavit, deposition, oral testimony, or any other manner that the court finds convenient

and just.” Id.

       The coram nobis court is required to “prepare and file or dictate into the record a

statement setting forth separately each ground on which the petition is based, the federal

and state rights involved, the court’s ruling with respect to each ground, and the reasons

for the ruling.” Md. Rule 15-1207(a). Further, “[t]he statement shall include or be

accompanied by an order granting or denying relief.” Md. Rule 15-1207(b). If the coram

nobis court grants the petition for writ of error coram nobis, “the court may provide for

rearraignment, retrial, custody, bail, discharge, correction of sentence, or other matters that

may be necessary and proper.” Id.

       This Court’s precedent regarding the extraordinary nature of a writ of error coram

nobis in connection with the governing Maryland Rules, clearly establishes that the Skok

qualifications are threshold requirements that a petitioner must satisfy, but satisfaction of

these qualifications does not result in an automatic grant of a petition for writ of error

                                              13
coram nobis. If these qualifications are not sufficiently established in the petition for writ

of error coram nobis, the coram nobis court is permitted to deny the petition without

conducting a hearing on the matter. See Md. Rule 15-1206(a). Notably, even where the

Skok qualifications are established in the petition for writ of error coram nobis, the coram

nobis court still has the discretion to deny the petition without a hearing if the petition does

not present the coram nobis court with circumstances compelling such action to achieve

justice. Id.

       Accordingly, a petition for writ of error coram nobis shall only be granted where

the coram nobis court conducts a hearing pursuant to Maryland Rule 15-1206(a),

determines that the Skok qualifications are satisfied, and settles that the matter presents

circumstances compelling such action to achieve justice consistent with this Court’s

precedent. Determining whether the matter involves circumstances compelling such action

to achieve justice is not a threshold requirement such as the qualifications enumerated in

Skok. Instead, this is a discretionary determination left with the coram nobis court to ensure

that this extraordinary remedy is reserved for only the most egregious and deserving of

situations. With this understanding, we turn now to the principal issue before us—whether

the circuit court abused its discretion in denying Ms. Smith’s Petition.

B.      The Circuit Court Did Not Abuse its Discretion in Denying the Petition for Writ
       of Error Coram Nobis.

1.     Parties’ Contentions

       Ms. Smith maintains that the circuit court erred in denying her Petition because she

satisfied the Skok threshold requirements. Ms. Smith emphasizes that the qualifications


                                              14
this Court enumerated in Skok are the “only requirements . . . that must be satisfied in order

to receive coram nobis relief.” As such, “establishing ‘compelling circumstances’[4] is not

listed as a separate, sixth requirement.”         Ms. Smith argues that the circuit court

misinterpreted this Court’s “use of the phrase ‘compelling circumstances’ (or a variation

of the phrase)” in Skok.     Further, Ms. Smith explains that satisfaction of the Skok

requirements demonstrates that a petitioner has also established “compelling

circumstances.” Accordingly, because Ms. Smith satisfied the “traditional coram nobis

requirements[,]” Ms. Smith contends that she “must be granted relief[.]”

       In the alternative, Ms. Smith argues that if this Court determines that establishing

“compelling circumstances” is an additional requirement to the Skok requirements, the

circuit court still erred in denying her Petition. Ms. Smith sets forth that her case “does

present compelling circumstances” because “the constitutional, fundamental error proved

by Ms. Smith is inherently compelling.” Additionally, Ms. Smith maintains that “the

significant collateral consequence in this case should [not] be treated as any less compelling

than other more common consequences.” Further, Ms. Smith highlights that “Maryland

does not have a definitive list of recognized collateral consequences eligible for coram

nobis relief.” Therefore, Ms. Smith asserts that “regardless of whether or not this Court

concludes that providing ‘compelling circumstances’ is a separate requirement for

receiving coram nobis relief, the circuit court erred in denying the [P]etition.”



4
  Both Ms. Smith and the State clarified at oral argument before the Court that they utilize
the term “compelling circumstances” as shorthand when referring to the Skok Court’s full
language of “circumstances compelling such action to achieve justice.”
                                             15
Accordingly, Ms. Smith requests that we reverse the judgment of the Court of Special

Appeals.

       The State responds that the circuit court properly exercised its discretion in denying

Ms. Smith’s Petition, as Ms. Smith did not demonstrate that her case presents

circumstances compelling such action to achieve justice. The State argues that under this

Court’s holding in Skok, “the circuit court must weigh the existence of compelling

circumstances when deciding whether to exercise its discretion to grant a coram nobis

petition.” As such, the State further asserts that satisfying the Skok qualifications is a

“threshold requirement to obtain coram nobis relief,” however, “nothing in this Court’s

jurisprudence indicates that doing so automatically entitles a petitioner to relief.” The State

cites to this Court’s holding in Rich in support of its contention that the decision to grant a

petition for writ of error coram nobis is a discretionary determination left with the coram

nobis court. 454 Md. at 470–71.

       The State also argues that the intermediate appellate court properly affirmed the

circuit court’s denial of Ms. Smith’s Petition because the circuit court did not abuse its

discretion in reaching its decision. The State maintains that the circuit court properly

weighed the legislative purpose of FI § 11-605 in analyzing whether Ms. Smith’s Petition

presented circumstances compelling such action to achieve justice. The State highlights

that the legislative purpose of FI § 11-605 is “to prevent dishonest individuals from

working in the mortgage origination field where they would have ‘access to the private

financial information of individual members of the general public[.]’” Accordingly,

overturning Ms. Smith’s fraud convictions through a writ of error coram nobis would

                                              16
“thwart the legislative purpose of” FI § 11-605 and is an appropriate factor for the circuit

court to consider. Therefore, the State requests that this Court affirm the judgment of the

Court of Special Appeals.

2.     FI § 11-605

       It is undisputed that Ms. Smith’s Petition satisfied the Skok qualifications necessary

for receiving coram nobis relief.5 However, the circuit court found that Ms. Smith did not

persuade the court that this matter involves compelling circumstances necessary to achieve

justice, and therefore denied Ms. Smith’s Petition. The circuit court based its conclusion

on the legislative purpose of FI § 11-605, the statutory provision that permanently bars Ms.

Smith from obtaining a mortgage loan originator’s license due to her underlying criminal

convictions. Accordingly, a review of FI § 11-605 and its legislative history is crucial to

our analysis of the circuit court’s denial of Ms. Smith’s Petition.

i.     Plain Language of FI § 11-605

       “When engaging in statutory interpretation, this Court’s ‘chief objective is to

ascertain the General Assembly’s purpose and intent when it enacted the statute.’” Lyles

v. Santander Consumer USA Inc., 478 Md. 588, 601 (2022) (quoting Berry v. Queen, 469

Md. 674, 687 (2020)). Therefore, “[w]e assume that the legislature’s intent is expressed in


5
  The circuit court determined that Ms. Smith’s Petition established that the grounds for
challenging her criminal convictions were constitutional in nature because she was not
advised of the elements of the offenses to which she pleaded guilty or the collateral
consequences of the guilty plea. Additionally, the circuit court determined that Ms.
Smith’s Petition established that she had exhausted all other available statutory and
common law remedies. However, it was the intermediate appellate court that determined
Ms. Smith’s Petition established that she suffers significant collateral consequences from
the convictions, which the circuit court ultimately adopted.
                                             17
the statutory language and thus our statutory interpretation focuses primarily on the

language of the statute to determine the purpose and intent of the General Assembly.”

Berry, 469 Md. at 687 (quoting Brown v. State, 454 Md. 546, 550–51 (2017)). With these

principles, we turn now to the statutory language of FI § 11-605.

       FI § 11-605 sets forth the mandatory qualifications for an applicant seeking a

mortgage loan originator’s license. Subsection (a) states:

       The Commissioner may not issue a mortgage loan originator license unless
       the Commissioner makes, at a minimum, the following findings:

                                      *      *       *

       (2) The applicant has not been convicted of, or pled guilty or nolo contendere
       to, a felony in a domestic, foreign, or military court:

              (i) During the 7-year period immediately preceding the date of the
              application for licensing; or

              (ii) At any time preceding the date of application, if the felony
              involved an act of fraud, dishonesty, a breach of trust, or money
              laundering;

FI § 11-605(a). Subsection (b) explains that “[a] conviction for which a pardon has been

granted is not a conviction for purposes of subsection (a)(2) of this section.”

FI § 11-605(b).

       The plain language of FI § 11-605(a) and (b) establishes that individuals with felony

convictions may not qualify for a mortgage loan originator’s license unless seven years

separate the date of the felony conviction and the date of the application for licensing.

Further, an individual with a felony conviction involving “an act of fraud, dishonesty, a

breach of trust, or money laundering” is not eligible, and cannot become eligible, to receive


                                             18
a mortgage loan originator’s license. However, the statute makes an exception for those

convictions that a pardon has been granted. Ms. Smith’s convictions for forgery and

fraud/identity theft permanently bar her from qualifying for a mortgage loan originator’s

license because these convictions are felonies involving “an act of fraud, dishonesty, a

breach of trust, or money laundering[,]” and she has never been pardoned.

ii.    The Legislative History of FI § 11-605

       In addition to reviewing the statute’s plain language, it is the modern tendency of

this Court to continue the analysis of the statute beyond the plain meaning. Moore v.

RealPage Util. Mgmt., Inc., 476 Md. 501, 514 (2021) (quoting In re: S.K., 466 Md. 31, 50

(2019)). Here, a review of the legislative history of FI § 11-605 reveals that the prohibition

against Ms. Smith qualifying for a mortgage loan originator’s license is one that is federally

mandated to ensure those working in the mortgage loan industry are vetted for concerns of

dishonesty or untrustworthiness and are of good moral character.

       The General Assembly enacted FI § 11-605 in 2005, with the passing of

House Bill 1040 (“HB 1040”), “[for] the purpose of prohibiting an individual from acting

as a mortgage originator on or after a certain date unless the individual is a licensee[.]”

2005 Md. Laws, ch. 590. In its original form, FI § 11-605(a) stated:

       To qualify for a license, an applicant shall satisfy the commissioner that:

                                       *      *      *

       (2) The applicant is of good moral character and has general fitness to
       warrant the belief that the applicant will act as a mortgage originator in a
       lawful, honest, fair, and efficient manner.

Id.

                                             19
       Prior to 2005, mortgage loan originators could practice in Maryland without

receiving a license from the Commissioner of Financial Regulation of DLLR. When

misleading and deceptive practices permeated the mortgage loan industry, DLLR requested

HB 1040 to require the licensing of mortgage loan officers and justified their request

through written testimony to the House Economic Matters Committee that stated:

       At present, the Office of the Commissioner of Financial Regulation is limited
       in its ability to control the activities of loan officers. It is the mortgage loan
       officers, not the licensed mortgage broker who deals with a consumer face to
       face and may participate in fraud, misleading and deceptive practices, real
       estate flipping and predatory lending practices. Although this Office can
       initiate action against licensed mortgage lenders or brokers by suspending or
       revoking their license due to activities of the loan officers, there is no
       practical way to sanction the loan officer who is participating in these
       schemes and directly cause financial harm to victims. Often times, the owner
       of the company may terminate the individual and may or may not notify law
       enforcement about the alleged crime because of the effect on their company’s
       reputation. The person who may be most culpable because they are dealing
       directly with the borrower is free to move on, work for another licensed
       broker, exempt lender or otherwise continue their career in the mortgage
       lending industry.

       A way should be found to protect the public from predatory loan officers as
       well as from the predatory mortgage lenders and brokers with whom they
       work. The licensing program contained in HB 1040 should provide that
       authority.

See Written Testimony from the Department of Labor, Licensing and Regulation to the

House Economic Matters Committee in legislative bill file for House Bill 1040 (2005).

       The President of the Maryland Appraiser’s Coalition, Inc., also submitted written

testimony in support of HB 1040 to the House Economic Matters Committee, which

articulated a similar sentiment:

       Lender coercion of real estate appraisers has become, over the past decade,
       an insidious virus undermining the integrity of the entire mortgage process.

                                              20
      Unscrupulous loan officers - or uninformed or incompetent ones - tell
      appraisers that they must come up with an opinion of value high enough to
      support the loan, or they will not be paid (and they certainly will not get more
      business from that lender). Or, they demand other actions that are clearly
      unethical, such as changing the description of the property to make it sound
      more desirable. This perpetrates a fraud on the investor who will ultimately
      underwrite the loan, believing that the property represents sufficient
      collateral to protect against loss. Worse, it permits the buyer to be misled
      into a mortgage that is for more than the property is worth, leaving him or
      her unable to sell the property without coming up with additional cash - or
      declaring bankruptcy.

                                      *      *       *

      “Lender pressure”, as it is frequently called, was clearly a factor in the
      flipping scandal in Baltimore.[6] But it is not a home-grown problem. The
      Federal Financial Institution Regulatory Agencies recently published a
      notice to banks, S & L’s, and credit unions nationwide re-emphasizing their
      policies prohibiting such practices, and warning that the examiners will be
      looking for violations. But this still does not apply to mortgage brokers and
      their often untrained and inexperienced loan officers, many of whom seem
      to treat mortgage lending as the financial equivalent of the untamed wild
      west. As President of The Appraisers coalition, my office continues to
      receive complaints from frustrated appraisers who have been berated by loan
      officers attempting to dictate the content and value conclusions of the
      appraisal.

       HB 1040 addresses this issue. In its intent to impose order and discipline
       upon the present laissez-faire attitudes prevalent in the mortgage lending
       industry, it is consistent with government activities elsewhere in the areas of
       securities and financial fraud, where both federal and state governments have
       found it necessary to increase regulatory activities in order to prevent the
       abuses that are now being prosecuted after the fact.

6
  During the late 1990s, Baltimore City experienced a real estate flipping scheme in which
real estate speculators purchased homes at depressed prices, made minor cosmetic repairs,
and resold the homes quickly at inflated prices. Generally, buyers of these homes “secured
mortgages that were more than [the value of] the house, eventually leading to foreclosure.”
See Daniel Taylor, Making sure appraisals are ‘independent’ - Pressure: Appraisers say
lenders push them to inflate values so that homeowners can maximize their refinancings.,
Balt. Sun, March 7, 2004, at 1L; see also John B. O’Donnell, Judge condemns actions of
appraiser Home assessments decried as dishonest in 4 flipping cases License could be
rescinded, Balt. Sun, May 24, 2000, at 1A.
                                             21
See Letter from Beth L. Riedel, President of the Maryland Appraisers’ Coalition, Inc., to

the House Economic Matters Committee in legislative bill file for House Bill 1040 (2005).

       Accordingly, the General Assembly enacted FI § 11-605 to combat the problems

arising from the lack of oversight in the mortgage loan industry. FI § 11-605, as originally

enacted, established that mortgage loan originators had to “become licensed with the

Commissioner of Financial Regulation[,]” and “[t]o qualify for a license, an applicant [had

to] satisfy the commissioner that the applicant is of good moral character and has general

fitness to warrant the belief that the applicant will act as a mortgage originator in a lawful,

honest, fair, and efficient manner.” Dep’t Legis. Servs., Fiscal and Policy Note, House Bill

1040, at 1–2 (2005 Session).

       During the 2008 Legislative Session, Senate President Thomas V. Miller, Jr.

introduced Senate Bill 270 (“SB 270”), an administration bill7 supported by Governor

Martin O’Malley, with the intention of “expand[ing] the licensing requirements for

mortgage lenders and mortgage originators” set forth in FI § 11-605. See Dep’t Legis.

Servs., Fiscal and Policy Note, Senate Bill 270, at 1 (2008 Session). A member of the

Governor’s Legislative Office, the Secretary of Labor, Licensing and Regulation, the

Secretary of Housing, and the Commissioner of Financial Regulation collectively




7
  An administration bill provides the Governor with “an opportunity to introduce major
initiatives[,]” and is an exception to the traditional method of introducing a bill to the
General Assembly, which requires sponsorship from a member of the Senate or House of
Delegates. See Blackstone v. Sharma, 461 Md. 87, 126 n.19 (2018).
                                              22
submitted written testimony to the Senate Finance Committee in support of SB 270. This

testimony explained that

       in response to the unprecedented default and foreclosure rates throughout
       Maryland as a result of the subprime mortgage crisis, Governor Martin
       O’Malley established the Homeownership Prevention Task Force last
       summer. The Task Force was charged with developing an action plan to
       address escalating foreclosure rates and identify effective ways to preserve
       homeownership in Maryland . . . Based largely on the work of the Task
       Force, the O’Malley-Brown Administration [] introduced a package of bills
       designed to help those families at risk of foreclosure, and create greater
       protections for future homeowners.

See Written Testimony from Lisa L. Jackson, Governor’s Legislative Office, Tom Perez,

Secretary of Labor, Licensing and Regulation, Ray Skinner, Secretary of Housing and

Sarah B. Raskin, Commissioner of Financial Regulation to the Senate Finance Committee

in legislative bill file for Senate Bill 270 (2008 Session).

       The written testimony further explained that “Senate Bill 270 gives greater authority

and oversight to the Commissioner of Financial Regulation to provide better, more

effective regulatory oversight over the mortgage industry.” Id. Specifically, SB 270

prohibited “persons who have been convicted of felony theft, fraud, or forgery within the

last ten years from obtaining a mortgage lender or originator license and requires that

persons convicted of such felonies while licensed have their licenses revoked.” Id.

       Accordingly, following the passing of SB 270 during the 2008 Legislative Session,

FI § 11-605 set forth:

       (a) To qualify for a license, an applicant shall satisfy the Commissioner that:

                                       *       *      *



                                              23
              (2) The applicant is of good moral character and has general fitness to
              warrant the belief that the applicant will act as a mortgage originator
              in a lawful, honest, fair and efficient manner.

       (b)(1) Except as provided in paragraph (2) of this subsection, the
       Commissioner may deny an application for a license filed by an individual
       who has committed an act that would serve as a sufficient ground for
       suspension or revocation of a license under this subtitle or a mortgage lender
       license under Subtitle 5 of this title.

              (2) The Commissioner shall deny an application for a license filed by
              an individual who has been convicted within the last 10 years of a
              felony involving fraud, theft, or forgery.

2008 Md. Laws, ch. 7. The amended statutory language required “that the commissioner

deny an application for a license filed by an individual who has been convicted within the

last 10 years of a felony involving fraud, theft, or forgery[,]” which effectively

strengthened the licensing requirements for mortgage loan originators. Dep’t Legis. Servs.,

Fiscal and Policy Note, Senate Bill 270, at 4 (2008 Session).

       The General Assembly last amended FI § 11-605 during the 2009 Legislative

Session with the passing of Senate Bill 269 (“SB 269”) to its current language “[for] the

purpose of altering certain provisions of law regulating mortgage lenders and mortgage

loan originators to conform to the requirements of the federal Secure and Fair Enforcement

for Mortgage Licensing Act of 2008 [(“SAFE Act”).]” 2009 Md. Laws, ch. 4. The SAFE

Act “establish[ed] a Nationwide Mortgage Licensing System and Registry for the

residential mortgage industry” that provided “uniform license applications and reporting

requirements for State-licensed loan originators.” See Secure and Fair Enforcement for

Mortgage Licensing Act of 2008, Pub. L. No. 110-289, § 1502, 122 Stat 2810. The SAFE

Act advanced a federal mandate “requir[ing] all states to transition to the National

                                            24
Mortgage Licensing System and Registry (“NMLS”) and set[] minimum federal licensing

standards.” See Written Testimony from Carolyn Quattrocki, Governor’s Legislative

Office, Sarah B. Raskin, Commissioner of Financial Regulation, and Mark Kaufman,

Deputy Commissioner of Financial Regulation to the Senate Finance Committee in

legislative bill file for Senate Bill 269 (2009 Session).

       “While Maryland [was] well ahead of many other states in mortgage licensing and

regulation, Senate Bill 269 [made] the changes which [were] still necessary to bring the

State into compliance with the SAFE Act and to facilitate the transition to NMLS.” Id.

Further, the Office of Counsel to the General Assembly also confirmed in a letter dated

April 6, 2009, that SB 269 “conforms to all SAFE Act requirements.” See Letter from

Kathryn Rowe, Assistant Attorney General, and Christopher J. Young, Assistant Attorney

General, to The Honorable Brian Feldman, House Economic Matters Committee in

legislative bill file for Senate Bill 269 (2009).

       The Floor Report for SB 269 establishes that this legislation altered the “licensing

requirements . . . for mortgage lenders and mortgage loan originators” and required

“licensees to submit certain information to the Nationwide Multistate Licensing System

and Registry[.]” See Floor Report, Senate Bill 269, Senate Finance Committee of the

Maryland Senate, 2009 Leg., 419th Sess. (Md. 2009). Specifically, SB 269 established

that “the commissioner may not issue a mortgage loan originator’s license unless the

applicant . . . has never been convicted of, pled guilty, or pled nolo contendere to a felony

involving an act of fraud, dishonesty, a breach of trust, or money laundering[.]” Id. The

amended statutory language again strengthened the licensing requirements for applicants

                                              25
seeking a mortgage loan originator’s license. Dep’t Legs. Servs., Fiscal and Policy Note,

Senate Bill 269, at 1 (2009 Session). As amended, the statute permanently prohibits those

individuals with felony convictions involving “an act of fraud, dishonesty, a breach of trust,

or money laundering” from qualifying for a mortgage loan originator’s license in

accordance with the federal mandate established in the SAFE Act. FI § 11-605(a)(2)(ii).

       Members of the mortgage loan industry are given access to people’s private

financial information and therefore it is in the general public’s interest that individuals

employed as mortgage loan originators are of good moral character. A review of the

legislative history of FI § 11-605 clearly indicates that the General Assembly, in

accordance with the SAFE Act’s federal mandate, intended to combat the problems arising

from the dishonesty and untrustworthiness amongst individuals employed in the mortgage

loan industry in enacting and subsequently amending FI § 11-605. Accordingly, this Court

is bound by that federal mandate and the legislative policy set forth in FI § 11-605 in

considering Ms. Smith’s Petition.

3.     The Circuit Court’s Denial of Ms. Smith’s Petition

       In its analysis, the circuit court acknowledged that Ms. Smith “met her burden of

proving” the qualifications this Court set forth in Skok. However, the circuit court

ultimately denied Ms. Smith’s Petition because the court found that the extraordinary

remedy of a writ of error coram nobis is not necessary to effectuate justice in this case. As

previously discussed, satisfaction of the Skok qualifications does not automatically entitle

a petitioner to a writ of error coram nobis. Instead, this is just one piece of the circuit

court’s analysis in reviewing a petition for writ of error coram nobis. It is within the circuit

                                              26
court’s discretion to determine whether the petition for writ of error coram nobis also

presents circumstances compelling such action to achieve justice, as adopted by the Skok

Court. The circuit court did not err by looking beyond Ms. Smith’s satisfaction of the Skok

qualifications to determine whether to grant the Petition.

       Here, the circuit court looked to the legislative purpose of FI § 11-605 in

determining that Ms. Smith’s Petition did not present circumstances compelling this

extraordinary remedy to effectuate justice. The circuit court concluded that the General

Assembly intended to combat issues of dishonesty and untrustworthiness within the

mortgage loan industry with the enactment of and subsequent amendments to FI § 11-605.

The circuit court emphasized in its analysis that Ms. Smith “had access to personal and

private information given to her by her employer when she committed the offenses that led

her to plead guilty to one count of Forgery and two counts of Fraud (Identity Theft).”

Accordingly, the circuit court determined that Ms. Smith fits squarely within the federally

mandated prohibition established in FI § 11-605.

       This Court reviews the circuit court’s denial of Ms. Smith’s Petition for an abuse of

discretion. Rich, 454 Md. at 470–71. We would reverse the circuit court’s denial of Ms.

Smith’s Petition only where the decision under consideration is well removed from any

center mark imagined by this Court and beyond the fringe of what we deem minimally

acceptable. Aventis Pasteur, Inc. v. Skevofilax, 396 Md. 405, 418–19 (2007). Reviewing

the circuit court’s analysis and conclusion, it is clear that the circuit court’s decision is not

well removed from any center mark. The legislative purpose of FI § 11-605 is a relevant

consideration for the circuit court where granting Ms. Smith’s Petition would effectively

                                               27
circumvent the federally mandated prohibition against Ms. Smith receiving a mortgage

loan originator’s license set forth in FI § 11-605. Accordingly, we affirm the judgment of

the Court of Special Appeals.

                                     CONCLUSION

       For the foregoing reasons, we hold that the circuit court did not abuse its discretion

in denying Ms. Smith’s Petition. Satisfaction of the qualifications set forth by this Court

in Skok is only one consideration in examining a petition for writ of error coram nobis. It

is within the coram nobis court’s discretion to also consider whether the petition for writ

of error coram nobis presents the rare circumstances where this extraordinary remedy is

necessary to achieve justice. Here, the circuit court appropriately exercised its discretion

in considering the Skok qualifications, examining the legislative purpose of FI § 11-605

and the federal mandate that it encompasses, and ultimately denying Ms. Smith’s Petition.

Accordingly, we affirm the judgment of the Court of Special Appeals.

                                               JUDGMENT OF THE COURT OF
                                               SPECIAL APPEALS AFFIRMED.
                                               COSTS   TO  BE  PAID  BY
                                               PETITIONER.




                                             28